Citation Nr: 1516140	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  15-03 747	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for head injury residuals, to include tinnitus, dizziness, vertigo, and bilateral leg weakness.

2.  Entitlement to an increased initial rating for chronic low back strain, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issues of entitlement to an increased initial rating for chronic low back strain and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's head injury residuals, to include tinnitus, dizziness, vertigo, and bilateral leg weakness, are related to his military service.



CONCLUSION OF LAW

The criteria for service connection for head injury residuals, to include tinnitus, dizziness, vertigo, and bilateral leg weakness, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's service treatment records from October 1993 show that he was treated after being involved in a hit and run car accident.  In a January 2012 statement and at the Board hearing, the Veteran contends that, as a result of the accident and landing on his head, he currently suffers from symptoms secondary to head injury.  Those symptoms include tinnitus, dizziness, vertigo, and bilateral leg weakness.

Post-service VA treatment records from November 2011 show that the Veteran has chronic, severe tinnitus and some symptoms of vertigo.  The Veteran was afforded a July 2013 VA examination specifically for the evaluation of traumatic brain injury (TBI) and any residuals of a TBI.  While the VA examiner concluded that it is less likely than not that the Veteran has a TBI, the examiner also stated that the "correlation between the head injury and the more recent complaints of tinnitus, dizziness, vertigo and bilateral leg weakness are directly related to the head injury" with no loss of consciousness.

As the examiner indicated that the Veteran has symptoms directly related to the head injury sustained in service, the Board is of the opinion that at least a state of relative equipoise as to whether the Veteran has current head injury residuals that are related to service has been reached here.  Therefore, the benefit-of-the-doubt rule will be applied, and service connection for head injury residuals, to include tinnitus, dizziness, vertigo, and bilateral leg weakness, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for head injury residuals, to include tinnitus, dizziness, vertigo, and bilateral leg weakness, is granted.


REMAND

At the March 2015 Board hearing, the Veteran indicated that his service-connected chronic low back strain was worsening.  He also testified to experiencing numbness and tingling in his lower extremities.  Therefore, the Board finds it necessary to remand the claim for new VA examination in order to assess the current state of his low back disability.

In addition to considering the orthopedic manifestations of the spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  A separate neurological evaluation for symptoms relating to the Veteran's service-connected chronic low back disability is a possibility.  The Veteran was afforded a VA back examination in July 2013, and the VA examiner reported that the Veteran did not have radiculopathy or other neurologic abnormalities.  Therefore, because the Veteran testified that he experiences numbness and tingling in his lower extremities "[a]ll the time," he should be afforded a new VA examination on remand in order to clarify whether such neurologic symptoms are present and, if so, assess their severity.

Although the RO denied entitlement to TDIU in the August 2013 rating decision and in a March 2015 supplemental statement of the case, the matter is a component of the appeal for a higher initial rating regarding the service-connected chronic low back disability.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  As such, it is necessary for the Board to remand the issue to allow for the RO to consider the issue of entitlement to TDIU and issue a supplemental statement of the case should it be denied as the issue is on appeal to the Board.

Given the decision rendered above, the Veteran now has multiple service-connected disabilities, and the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).

In addition, the Veteran testified to being denied benefits from the Social Security Administration (SSA).  These records could have a bearing on the TDIU claim.  The Veteran's SSA records are not currently associated with the claims file and should be requested on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Board notes that February 2012 VA treatment records, in the Veteran's electronic claims file, indicate that the Veteran may have relevant neurology treatment records from the VA Medical Center (VAMC) in San Francisco.  Relevant ongoing medical records should be requested on remand, to include any records from the San Francisco VAMC.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Request updated, relevant VA treatment records, to include any records from the San Francisco VAMC.

2.  Request all documents pertaining to the application of disability benefits from the SSA, including the records relied upon in determining whether benefits were warranted.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current level of severity of the Veteran's service-connected chronic low back disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

4.  Additionally, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present radiculopathy in the Veteran's lower extremities related to the Veteran's service-connected chronic low back disability or head injury residuals.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding any radiculopathy that the Veteran currently has.  Then, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities.

5.  Thereafter, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities preclude the Veteran from securing or following gainful employment.

(Service connection is currently in effect for chronic low back disability and head injury residuals.  Nonservice-connected disabilities are not for consideration.)

The examiner should provide an opinion regarding whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

6.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, and the claims remaining on appeal should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


